DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/22 and 11/23/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 2/28/20. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1-6 of U. S. Patent No. 10,306,228 and  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of the present application encompass claims 1, 3 and 5 of U.S. Patent No. 10,306,228.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
PATENT
1. A video decoding method comprising: decoding information on a prediction scheme of a quantization matrix used in inverse quantization; 
decoding the quantization matrix used in the inverse quantization in accordance with the prediction scheme of the quantization matrix; and performing inverse quantization using the quantization matrix, wherein the prediction scheme of the quantization matrix is any one of a prediction scheme between coefficients in the quantization matrix and a quantization matrix copying scheme, 

wherein when the prediction scheme of the quantization matrix is the quantization matrix copying scheme, the entropy decoding unit decodes identification information indicating whether the quantization matrix uses a reference quantization matrix or a basic quantization matrix, and derives the quantization matrix on the basis of the identification information, 

wherein the identification information is used for execution of a first role of indicating a difference value between a value specifying a quantization matrix to be decoded and used in inverse quantization and a value specifying the reference quantization matrix, and for execution of a second role of making an instruction to derive the quantization matrix from the basic quantization matrix when the identification information is set to 0

wherein when the prediction scheme of the quantization matrix is the prediction scheme between coefficients in the quantization matrix, a difference value between coefficients in the quantization matrix is obtained and a DC matrix coefficient value for a quantization matrix having a size of equal to or larger than 16x16 is obtained.
(16x16 is obvious type of the common block size coding)
1. A video decoding method, comprising: determining a prediction scheme of a quantization matrix used in inverse quantization; 
decoding the quantization matrix used in the inverse quantization in accordance with the prediction scheme of the quantization matrix; and reconstructing video based on the quantization matrix, wherein the prediction scheme of the quantization matrix is any one of a prediction scheme between coefficients in the quantization matrix and a quantization matrix copying scheme, and 

wherein in the decoding of the quantization matrix, in response to the prediction scheme of the quantization matrix being the quantization matrix copying scheme, a syntax element is decoded, the syntax element indicating whether as the quantization matrix, a reference quantization matrix is used or a default quantization matrix is used, 


wherein the syntax element is commonly used for a first function, as a value indicator, for indicating a difference value between a value for specifying a decoding target quantization matrix and a value for specifying the reference quantization matrix, and a second function, as a flag, for indicating that the quantization matrix is decoded from the default quantization matrix if the value of the syntax element is 0.

4. The video encoding method of claim 3, wherein in the encoding of the information about the quantization matrix, in response to the prediction scheme of the quantization matrix being the prediction scheme between the coefficients in the quantization matrix, a DC matrix coefficient value for the quantization matrix is encoded for a quantization matrix having a predetermined size.



It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 1 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of quantization with quantization matrix over a block size is utilized. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 1 of the cited instant US application by altering the step of decoding matrix quantization patent 10,306,228 to achieve the same result of decoding with quantization matrix. Claims 2 an 3 of the instant application is similarly analyzed as that of claims 3 and 5 of the patent 10,306,228. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Allowable Subject Matter
Claim(s) 1-3 is/are allowed upon overcoming the above rejection.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1-3 discloses a video decoding method comprising: decoding information on a prediction scheme of a quantization matrix used in inverse quantization; decoding the quantization matrix used in the inverse quantization in accordance with the prediction scheme of the quantization matrix; and performing inverse quantization using the quantization matrix, wherein the prediction scheme of the quantization matrix is any one of a prediction scheme between coefficients in the quantization matrix and a quantization matrix copying scheme, wherein when the prediction scheme of the quantization matrix is the quantization matrix copying scheme, the entropy decoding unit decodes identification information indicating whether the quantization matrix uses a reference quantization matrix or a basic quantization matrix, and derives the quantization matrix on the basis of the identification information, wherein when the prediction scheme of the quantization matrix is the prediction scheme between coefficients in the quantization matrix, a difference value between coefficients in the quantization matrix is obtained and a DC matrix coefficient value for a quantization matrix having a size of equal to or larger than 16x16 is obtained, and wherein the identification information is used for execution of a first role of indicating a difference value between a value specifying a quantization matrix to be decoded and used in inverse quantization and a value specifying the reference quantization matrix, and for execution of a second role of making an instruction to derive the quantization matrix from the basic quantization matrix when the identification information is set to 0. 
The closest prior arts Tanaka et al. (NPL Quantization Matrix for HEVC) (IDS), Zhou (US 2012/0140815 A1) and Joshi (US 2013/0114695 Al) discloses quantization matrix and matrixes difference but fail to anticipate or render the above underlined limitation obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485